Citation Nr: 1124517	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  07-36 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the residuals of a right ankle sprain.

2.  Entitlement to a compensable evaluation for a scar due to a laceration over the left eye. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1962 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in June 2010; a transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  The Veteran's right ankle sprain is characterized by a range of motion of 0 to 20 degrees dorsiflexion and 0 to 45 degrees plantar flexion with pain following repetitive motion.

2.  The Veteran's scar due to laceration over the left eye is characterized by a maximum width of 0.5 cm, a maximum length of 5 cm, and manifests no skin breakdown, inflammation, adherence to the underlying tissue, abnormal texture, hypo- or hyper-pigmentation, underlying soft tissue loss, elevated or depressed contour, or disabling effect.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 percent for the residuals of a right ankle sprain have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5271 (2010).

2.  The schedular criteria for a compensable evaluation for a laceration over the left eye have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.118, DC 7800 (2008 and 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In February 2007 VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the April 2007 rating decision, November 2009 SOC, and March 2011 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note that the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled in the February 2007 letter which VA sent to the Veteran.

The Board finds that the VA examinations that the Veteran had for his right ankle and the scar due to laceration over the left eye were sufficient because the examiners supported their conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

A.  Increased Evaluation for Residuals of Right Ankle Sprain

The Veteran is seeking an evaluation in excess of 20 percent for residuals of a right ankle sprain.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2010).  

Diagnostic Code 5270 provides ratings for ankylosis of the ankle.  Ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling; ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling; ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a.  The March 2007 and December 2010 VA examiners wrote in the examination reports that the Veteran's right ankle did not have ankylosis.  Since the record does not show that the Veteran has had ankylosis of the right ankle, and he cannot qualify for an evaluation in excess of 20 percent under Diagnostic Code 5270.  See id.  

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.
 
At the March 2007 VA examination the Veteran reported that he had constant pain medially in the right ankle.  A few days before the examination he had twisted the ankle, which caused more swelling and pain, and he was wearing an Ace wrap.  He said it had gotten progressively worse, and his treatment included Tylenol and traditional herbs.  He did not have a history of hospitalization related to the joint.  The examiner noted that there were no constitutional symptoms or incapacitating episodes of arthritis, and the Veteran could not stand for more than a few minutes or walk for more than a few yards.  There was giving way, instability, pain, stiffness, weakness, and effusion, and no episodes of dislocation or subluxation or locking.  The Veteran's gait was antalgic, and there was no evidence of abnormal weight bearing.  Range of motion could not be measured due to the recent injury.  X-rays showed no acute osseous abnormality.  Effect on employment was not analyzed because the Veteran was not working.  The examiner felt that the effect on activities of daily living was that the Veteran was prevented from playing sports and driving long distances.  There was a moderate effect on chores, shopping, exercises, and recreation, and a mild effect on travelling. 

J.S., M.D., of the Indian Health Services, wrote in a January 2008 letter that he had been the Veteran's primary care physician for several years.  Dr. S's list of the Veteran's symptoms included chronic ankle pain.  The Veteran testified at the June 2008 hearing that he was using tape on the ankle for stability.

The Veteran underwent another VA examination in December 2010 at which he reported that the symptomatology related to his right ankle had progressively worsened.  His current treatment was traditional Navajo herbs, to which he had a good response with no side effects.  The symptoms related to the right ankle were listed as pain, stiffness, weakness, decreased speed of joint motion, decreased motion, and abnormal weight bearing.  The Veteran was unable to stand for more than a few minutes and he could walk for one to three miles.  There was no deformity, giving way, instability, incoordination, episodes of dislocation or subluxation, locking episodes, symptoms of inflammation, flare-ups or joint disease, or constitutional symptoms or incapacitating episodes of arthritis.  The Veteran's gait was antalgic.  Range of motion was right dorsiflexion 0 to 20 degrees and right plantar flexion 0 to 45 degrees.  There was objective evidence of pain following repetitive motion and no additional limitations after three repetitions, and there was no joint ankylosis.  X-ray showed moderate posterior vascular calcification.  

The diagnosis was a history of right ankle injury as indicated by X-ray findings of interosseus.  The examiner opined that it had a significant effect on the Veteran's usual occupation of police officer and teacher's aide due to decreased mobility and pain.  The effect on activities of daily living were moderate on exercise, sports, and recreation, mild on chores, shopping, traveling, and driving, and there was no effect on feeding, bathing, dressing, toileting and grooming.  The examiner noted that he had reviewed the claims file.  Dr. S wrote in an April 2011 statement that the Veteran's medical issues included chronic ankle pain.

Reviewing the evidence of record, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for the residuals of a right ankle sprain.  He has been rated under Diagnostic Code 5271, and the maximum evaluation available is 20 percent, which is for marked limitation of motion.  38 C.F.R. § 4.71a.  

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 8 Vet. App. 202 (1995), we are required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston, 10 Vet. App. at 85.  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain alone.  The Board recognizes the limitations that the Veteran has as a result of his service-connected residuals of a right ankle sprain, but the current 20 percent disability evaluation contemplate these limitations.  Therefore, an evaluation in excess of 20 percent is not justified.

Given the Veteran's complaints associated with employment, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that the Veteran has not required frequent hospitalization for the disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, although the Veteran experiences occupational impairment, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Increased Evaluation for Scar Due to Laceration over Left Eye

The Veteran is seeking a compensable evaluation for a scar due to laceration over the left eye.  Under the criteria in effect when he filed his claim, Diagnostic Code 7800 provided ratings for disfigurement of the head, face, or neck.  Note (1) to DC 7800 provided that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, were:

Scar is 5 or more inches (13 or more cm.) in length.  Scar is at least one-quarter inch (0.6 cm.) wide at the widest part. Surface contour of scar is elevated or depressed on palpation.  Scar is adherent to underlying tissue.  Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).  Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 further provided that a skin disorder with one characteristic of disfigurement of the head, face, or neck was rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, was rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, was rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, was rated 80 percent disabling.

Note (2) to Diagnostic Code 7800 provided that tissue loss of the auricle was to be rated under DC 6207 (loss of auricle), and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.  Note (3) provided that unretouched color photographs were to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118.

On October 23, 2008, during the course of the present appeal, DC 7800 was revised.  These revisions are applicable only to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  A veteran previously evaluated under the previous criteria may request review under the revised criteria.  Id.  The effective date of any award under the new criteria cannot be earlier than October 23, 2008, the date on which the revised criteria went into effect.  Id.  Thus, the Board will consider both the former and current regulations in this case.

Under the criteria effective as of October 23, 2008, in addition to the former criteria listed above, Notes (4) and (5) were added.  Disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are evaluated under the appropriate diagnostic code(s) and combined under section 4.25 with the evaluation assigned under this diagnostic code.  38 C.F.R. § 4.118, DC 7800, Note (4) (2010).  Furthermore, the characteristic(s) of disfigurement may be caused by one scar or by multiple scars, and need not be caused by a single scar in order to assign a particular evaluation.  38 C.F.R. § 4.118, DC 7800, Note (5) (2010).

The Veteran had a VA examination in March 2007.  On examination the scar was noted to be in the left eyebrow, and the examiner wrote that it was not appreciably visible on close examination because it was within the eyebrow.  The examiner wrote that the scar's maximum width was 5 cm and its maximum length was 0.5 cm, and the Board notes that given that the scar is in the eyebrow, the examiner appears to have reversed length and width.  There was no tenderness on palpation, adherence to underlying tissue, limitation of motion or loss of function, underlying soft tissue damage, skin ulceration or breakdown over the scar, underlying tissue loss, elevation of the scar, depression of the scar, disfigurement of the head, face or neck, or induration or inflexibility of the scar.  The scar was the same color as normal skin and the texture of the scarred area was normal.  The examiner wrote that a photograph was not taken because the scar was not visible through the eyebrow.

The Veteran testified at the June 2008 hearing that he gets pain in the area of the scar.

The Veteran had another VA examination in December 2010.  The scar was noted to be 0.5 cm at its maximum width and 1 cm at its maximum length.  The area was less than 6 square inches, and the scar was not painful.  There was no sign of skin breakdown and the scar was superficial.  There was no inflammation, edema, keloid formation, abnormal texture, hypo- or hyper-pigmentation, underlying soft tissue loss, and the skin was not indurated or inflexible, contour was not elevated or depressed, the skin was not adherent to the underlying tissue, and there were no other disabling effects.  The examiner noted that there was no gross distortion or asymmetry of any set of paired features, and the scar had no significant effects on the Veteran's occupation or usual daily activities.

Reviewing the evidence of record, the Board finds that the Veteran is not qualified to a compensable evaluation under the current rating criteria or under those in effect prior to October 23, 2008, because he does not have at least one characteristic of disfigurement.  See 38 C.F.R. § 4.118, DC 7800 (2008 and 2010).  Both VA examinations show that the Veteran does not have any of the characteristics of disfigurement due to a laceration over the left eye.  The scar was measured as having a length of 5 cm at the March 2007 examination and 1 cm at the December 2010 examination.  Under Note (1), a scar must be 13 cm in length to be considered a characteristic of disfigurement.  See id.   The width of the scar was 0.5 cm at both examinations, and the regulation requires that the width be 0.6 cm to be considered a characteristic of disfigurement.  Furthermore, the surface contour was not elevated or depressed, the scar was not adherent to the underlying tissue, the skin was not hypo- or hyper-pigmented in an area exceeding 6 square inches, the skin texture was not abnormal in an area exceeding 6 square inches, underlying soft tissue was not missing in an area exceeding 6 square inches, and the skin was not indurated and inflexible in an area exceeding 6 square inches.  See id.  

The Veteran told the March 2007 VA examiner that the vision in his left eye was affected by the incident in 1963 in which he was hit with a rifle over the left eye, causing the scar.  Given that the examiner indicated that there was no loss of function due to the scar, and that the December 2010 examiner found no disabling effects due to the scar, the Board believes that the Veteran was referring to the affects of the initial injury and not to the affects of the scar.  Therefore, his vision will not be evaluated separately in the present claim for an increased evaluation for the scar.  See 38 C.F.R. § 4.118, DC 7800, Note (4) (2010).  In addition, he has a separate claim pending that specifically relates to his vision.

As above, in view of the Veteran's complaints associated with employment, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer, supra.  The record reflects that the Veteran has not required frequent hospitalization for the disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, although the Veteran experiences occupational impairment, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun, supra.  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an evaluation in excess of 20 percent for residuals of a right ankle sprain is denied.

Entitlement to a compensable evaluation for a scar due to a laceration over the left eye is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


